Citation Nr: 1751520	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an order dated September 13, 2017, the Court granted the parties' Joint Motion for Partial Remand (JMPR), which vacated the September 2016 Board decision in part.  The matter has been returned to the Board for adjudication consistent with the Court's decision.  

The Board notes that the Veteran withdrew his claim for entitlement to a total disability rating for individual unemployabllity (TDIU) in December 2016.  Hence, the Board no longer has jurisdiction over this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In view of the JMPR, further evidentiary development is needed in order to comply with VA's duty to assist and to secure all relevant records.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, including those of his evaluation and treatment since service, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Importantly, the parties to the JMPR determined that the September 2016 Board decision failed to take into account the opinion of the VA psychologist of January 7, 2015, who indicated that the Veteran had long-standing PTSD, and that he had received treatment outside the VA system for this condition.  (C&P Psychiatric examination, January 2015).  The parties to the JMPR found that the Board failed to address this potentially relevant treatment information, or to assure that the available records were associated with the file, or in the alternative an explanation provided as to why the records were not available.  Pursuant to 38 U.S.C. § 5103A(b)(1), if VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records

In the present case, the VA was on notice of the potential existence of additional private treatment records as a result of the 2015 VA examination report; as such, the VA had a duty to assist to obtain those records.  Therefore, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all of the Veteran's treatment records with respect to PTSD or his mental health condition since April 2015 not already associated with the file, including private treatment outside the VA medical system as was identified by the Veteran in the January 2015 examination.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified if the AOJ is unable to obtain those records. 

2.  Contact the Veteran and request that he identify any additional private medical providers that may have records relevant to his PTSD claim that are not already of record.  Ask the Veteran to authorize release of any such records.  

3.  Once all records have been obtained, the examiner who conducted the September 2016 VA examination should be requested to provide an addendum opinion.  The examiner should be provided access to VBMS and must specify in the report that these records have been reviewed.  If the previous examiner is unavailable, a suitable medical professional should be requested to provide an addendum opinion.  If a physical examination is necessary for the completion of the addendum opinion, an examination should be scheduled.  

Upon examination, the examiner should explain the level and severity of the Veteran's present PTSD condition.  Note that the applicable rating period begins in 2010.  The examiner should consider any past treatment the Veteran may have received for PTSD, as well as the Veteran's present level of social or occupational function; moreover, the examiner should consider whether or not, and if so, to what extent the Veteran exhibits the following symptoms:

		a. flattened affect.
b. circumstantial, circumlocutory or stereotyped speech.
		c. impairment of short term memory.
d. impaired judgment; impaired abstract thinking.
e. suicidal ideation; obsessional rituals which interfere with routine activities.
f. near-continuous panic or depression affecting the ability to function appropriately or effectively.
g. impaired impulse control; periods of violence.
h. spatial disorientation.
		i. negligence in personal hygiene.
		j. persistent delusions or hallucinations.
		k. persistent danger to hurting oneself or others.
		l. inability to perform activities of daily life.
m. intermittent memory loss for names of close relatives, own occupation, or own name.
 See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Any opinion expressed by the VA examiner should be accompanied by A COMPLETE RATIONALE.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  The RO should also inform the Veteran that failure to report for a scheduled VA examination might have adverse consequences on his claim.  See 38 C.F.R. § 3.655.  Include documentation in the claims file of the notification letter sent to the Veteran's most current address of record, as well as any response received or any resulting notification that the letter was returned as undeliverable 

5.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal.  The AOJ should determine whether or not the Veteran is entitled to an increased rating under DC 9411.

If the benefits sought on appeal are not granted, the AOJ should furnish to him a supplemental statement of the case and afford him and his attorney the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




